Citation Nr: 0409646	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  03-00 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a total rating based on individual unemployability.  


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to June 1945.

This matter comes to the Board of Veterans' Appeals (Board) from 
an April 2002 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the Philippines.  

This appeal is REMANDED to the RO via the Veterans Benefits 
Administration Appeals Management Center (VBA AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part. 


REMAND

The veteran maintains that he is unable to perform manual labor 
due to the physical limitations associated with the residuals of 
bayonet wounds to his back and abdomen.  According to a March 1950 
medical opinion, the veteran is prohibited from doing manual 
labor.  Also, on a VA examination of May 2001, the examiner 
commented on the veteran's inability to carry heavy objects and 
pain on forward flexion of the spine.  

A review of the May 2001 examination report also includes an 
examiner's statement that the back muscle injury may be 
contributing to limited lumbar spine motion, even though the main 
reason was attributed to marked osteoporosis with fragility 
fractures.  Therefore, it appears that the matter of service 
connection under 38 C.F.R. § 3.310 should be addressed.  

As the rating decision on appeal shows, the veteran has multiple 
service-connected disabilities related to bayonet wounds sustained 
during service.  The combined rating of 50 percent does not meet 
the minimum requirements for consideration under 38 C.F.R. § 
4.16(a).  Nevertheless, veterans who are unable to secure and 
follow a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards are to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(b).  The Board 
does not have jurisdiction to authorize an extra-schedular rating 
in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Accordingly, this matter is REMANDED for the following actions:

1.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), and any other 
applicable legal precedent.  The notice must inform the veteran 
(1) of the information and evidence not of record that is 
necessary to substantiate the claim, (2) of the information and 
evidence that VA will seek to provide, (3) of the information and 
evidence that the veteran is expected to provide and (4) request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  He must also be informed of the 
appropriate time limitation within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002);Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  A record of his notification must be incorporated 
into the claims file.

2.  The claim for a total disability rating based on individual 
unemployability should be submitted to the Director of the 
Compensation and Pension Service for extraschedular consideration 
in the manner prescribed in 38 C.F.R. § 4.16(b).  If any benefit 
sought on appeal remains denied, the veteran should be provided a 
Supplemental Statement of the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and discussion of all pertinent 
regulations.  An appropriate period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA AMC.  
The law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

